     Case 3:20-cv-00428-DMS-KSC Document 1 Filed 03/06/20 PageID.1 Page 1 of 4



1       ROBERT S. BREWER, JR.
2       United States Attorney
3       BHAVNA CHANGRANI
4       NY Bar No. 4297081
        Trial Attorney
5
        U.S. Department of Justice
6       Environment & Natural Resources Division
7
        P.O. Box 7611 – Ben Franklin Station
        Washington, D.C. 20044
8       Bhavna.changrani@usdoj.gov
9       (202) 305-0304
        Attorneys for Plaintiff
10
                          UNITED STATES DISTRICT COURT
11
                        SOUTHERN DISTRICT OF CALIFORNIA
12
13      UNITED STATES OF AMERICA, )                Civil No. '20CV0428 DMS KSC
                                  )
14
             Plaintiff,           )
15                                )
16           v.                   )                COMPLAINT IN
                                  )                CONDEMNATION
17      0.56 ACRES OF LAND, MORE  )                [With Declaration of Taking]
18       OR LESS, SITUATED IN THE )
        CITY OF TECATE, SAN DIEGO )
19
        COUNTY, STATE OF          )
20      CALIFORNIA, AND ESTATE OF )
21      JOHN C. DONLEVY, et al.,  )
                                  )
22           Defendants.          )
23                                )
24
           1.      This is a civil action brought by the United States of America at the
25
        request of the Commissioner of Public Buildings Service, through the
26
        Administrator of General Services, for the taking of property under the power of
27
28

                                               1
     Case 3:20-cv-00428-DMS-KSC Document 1 Filed 03/06/20 PageID.2 Page 2 of 4



1       eminent domain through a Declaration of Taking and for the determination and
2       award of just compensation to the owners and parties in interest.
3          2.      This Court has jurisdiction over all relevant matters in the case as
4       provided by 28 U.S.C. § 1358.
5          3.      The authority for taking of the interest in lands is under and in
6       accordance with 40 U.S.C. § 581 which authorizes the Administrator of General
7       Services to acquire real estate by condemnation; 40 U.S.C. § 3113; 40 U.S.C. §
8       3114; the Consolidated Appropriations Act (Public Law 115-41), which
9       appropriated funds to the General Services Administration for this acquisition; as
10      described in Schedule “A”, attached hereto and made a part hereof.
11         4.      The public uses for which said interest in land is taken is described in
12      Schedule “B”, attached hereto and made a part hereof.
13         5.      A general description of the lands in which the interest is being taken
14      is set forth in Schedule “C”, attached hereto and made a part hereof.
15         6.      Plats (maps) showing the lands taken are attached hereto as Schedule
16      D and made a part hereof.
17         7.      A general description of the estate taken is set forth in Schedule E,
18      attached hereto and made a part hereof.
19         8.      The statement of estimated just compensation is set forth in Schedule
20      F, attached hereto and made a part hereof.
21         9.      The persons who may have or claim a purported interest in the
22      property and whose names are known are listed in Schedule “G”, attached hereto
23      and made a part hereof.
24         10.     In addition to those persons named, there are or may be others who
25      have or may have some interest in the property or interests to be taken, whose
26      names are unknown to the Plaintiff, and such persons are made parties in the
27      action under the designation “Other Interested Parties.”
28

                                                  2
     Case 3:20-cv-00428-DMS-KSC Document 1 Filed 03/06/20 PageID.3 Page 3 of 4



1             WHEREFORE, Plaintiff demands judgment that the property and interests
2       be condemned, and that just compensation for the taking be ascertained, and such
3       other relief as may be lawful and proper.
4
5       DATED: March 6, 2020                 UNITED STATES OF AMERICA
6
                                             s/ Bhavna Changrani
7                                            Attorney for Plaintiff
8                                            E-mail: Bhavna.Changrani@usdoj.gov
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
     Case 3:20-cv-00428-DMS-KSC Document 1 Filed 03/06/20 PageID.4 Page 4 of 4



1                               CERTIFICATE OF SERVICE
2           I hereby certify that I have caused the foregoing COMPLAINT IN
3       CONDEMNATION [With Declaration of Taking] to be mailed, by the United
4       States Postal Service, to the following:
5
6       The County of San Diego
7       1600 Pacific Highway                           S & R Razooky, LLC, a California
        San Diego, California 92101                    limited liability company
8                                                      1911 Vista Grande Rd.
9       San Diego Gas & Electric Company               El Cajon, CA 92109
        (formerly known as San Diego
10
        Consolidated Gas & Electric                    California Department of
11      Company)                                       Transportation
12
        c/o Csc - Lawyers Incorporating                District 11
        Service                                        4050 Taylor Street
13      251 Little Falls Drive                         San Diego, California 92110
14      Wilmington De 19808
15
        DATED: March 6, 2020
16
                                              s/ Bhavna Changrani
17                                            Attorney for Plaintiff
18                                            E-mail: Bhavna.Changrani@usdoj.gov
19
20
21
22
23
24
25
26
27
28

                                                   4
                  Case 3:20-cv-00428-DMS-KSC Document 1-1 Filed 03/06/20 PageID.5 Page 1 of 1
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
                                                                                                                                                             '20CV0428 DMS KSC
I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            0.56 ACRES OF LAND, more or less, situated in the City of Tecate,
United States of America                                                                                    San Diego County, State of California; Estate of John C. Donlevy, et.
                                                                                                            al.
    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant San Diego County
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Bhavna Changrani, U.S. Department of Justice, Environment and
Natural Resources Division, P.O. box 7611 - Ben Franklin Station,
Washington, D.C. 20044, Telephone: 202-305-0304

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1358
VI. CAUSE OF ACTION Brief description of cause:
                                           Eminent Domain
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
03/06/2020                                                              s/Bhavna Changrani
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
Case 3:20-cv-00428-DMS-KSC Document 1-2 Filed 03/06/20 PageID.6 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF CALIFORNIA



 UNITED STATES OF AMERICA,                             '20CV0428 DMS KSC
                                                  No. _________________

        Plaintiff,                                DECLARATION OF TAKING
        vs.

 0.56 ACRES OF LAND, more or less,
 situated in the City of Tecate, San Diego
 County, State of California; Estate of John
 C. Donlevy, et. al.,

        Defendant.




                                DECLARATION OF TAKING
        I, Dan Mathews, Commissioner, Public Buildings Service, General Services
Administration of the United States of America, pursuant to the authority delegated to
me by the Administrator of General Services in Chapter 5, paragraph 2.d of the GSA
Delegations of Authority Manual ADM P 5450.39D (November 16, 2011), as revised by
GSA Order PBS 5450.1 (March 4, 2015), do hereby declare that:
1.      The authority for the acquisition of the estate in property described herein is set
forth in Schedule A.
2.      The public use for which the property is taken is set forth in Schedule B.
3.      A description of the property sufficient for its identification is set forth in Schedule
C and is the same property described in the complaint in the above-entitled cause.
4.      Plans showing the property are attached as Schedule D.
5.      The estate taken in the property is set forth in the attached Schedule E.
6.      The sum estimated by me as just compensation for the taking is set forth in
Schedule F, attached hereto and made a part hereof. I am of the opinion that the
ultimate award for the taking will be within any limits imposed by law on the price to be
paid therefor.
7.      The parties who have or may claim an interest in the property are set forth in
attached Schedule G.
[Remainder of page intentionally left blank.]
Case 3:20-cv-00428-DMS-KSC Document 1-2 Filed 03/06/20 PageID.7 Page 2 of 2
United States of America v..56 Acres et al.                                            Page
Declaration of Taking                                                                  2

       IN WITNESS WHEREOF, the United States of Americ a, by its Administrator of
General Services has authorized and caused this Declaration to be signed in its name
by me, as Commissioner, Public Buildings Servic e, General Services Administration,
this 25th day of September, 2019, in the City of Washington, District of Columbia.

                                              UNITED STATES OF AMERICA,
                                              ACTINGBYAND THROUGH
                                              THE ADMINISTRATOR OF GENERAL
                                              SERVICES




                                              By:
                                                     UJ:�-
                                                    Daniel W. Mathews
                                                    Commissioner
                                                    Public Buildings Service
                                                    General Services Administration
                                                    1800 F Street NW
                                                    Washington, DC 20405-0002
                                                    Phone: (202) 501-1100
Case 3:20-cv-00428-DMS-KSC Document 1-3 Filed 03/06/20 PageID.8 Page 1 of 1
United States of America v. .56 Acres et
al.
                                                                                  Page 3
Declaration of Taking
                                           SCHEDULE A

                                 AUTHORITY FOR THE TAKING

      The authority for the acquisition of the estate in property described herein is 40
U.S.C. § 581 (c)(1); 40 U.S.C. § 3113; 40 U.S.C. § 3114, 40 U.S.C. §592 (b)(2), and the
Consolidated Appropriations Act, 2018, P.L. 115-41, div. F, tit. II.
Case 3:20-cv-00428-DMS-KSC Document 1-4 Filed 03/06/20 PageID.9 Page 1 of 1
United States of America v. .56 Acres et
al.
                                                                               Page 4
Declaration of Taking
                                            SCHEDULE B

                                           PUBLIC PURPOSE

       The public use for which the property is taken is for the improvement of the
Tecate Land Port of Entry and other related purposes of the Government, and for such
other use as may be authorized by law, regulation or Executive Order.
Case 3:20-cv-00428-DMS-KSC Document 1-5 Filed 03/06/20 PageID.10 Page 1 of 1
United States of America v. .56 Acres et
al.
                                                                                    Page 5
Declaration of Taking
                                           SCHEDULE C

                         LEGAL DESCRIPTION OF THE PROPERTY

The land which is the subject matter of this proceeding consists of a parcel
containing approximately 0.56 acres of land, more or less (as shown on the plans
attached to this Declaration of Taking as “Schedule D”) in the City of Tecate, California,
more particularly described as follows:

A TRACT OF LAND LOCATED IN TECATE, CALIFORNIA CONSISTING OF STATE
HIGHWAY 188 RIGHT-OF WAY MORE FULLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE INTERSECTION OF THE WEST RIGHT-OF-WAY OF SAID
HIGHWAY 188 AND THE UNITED STATES BORDER LINE WITH MEXICO; THENCE
NORTHWESTERLY ALONG THE WEST LINE OF SAID HIGHWAY 188, A DISTANCE
OF 303.0 FEET, MORE OR LESS, TO A POINT ON SAID HIGHWAY 188; THENCE
NORTHEASTERLY ALONG A LINE PARALLEL TO AND 303.0 FEET, MORE OR
LESS, NORTH OF THE UNITED STATES AND MEXICO BORDER A DISTANCE OF
80.0 FEET, MORE OR LESS, TO A POINT ON THE EAST RIGHT-OF-WAY LINE OF
SAID HIGHWAY 188; THENCE SOUTHEASTERLY ALONG THE EAST LINE OF SAID
HIGHWAY 188, A DISTANCE OF 303.0 FEET, MORE OR LESS, TO A POINT ON
THE UNITED STATES AND MEXICO BORDER; THENCE SOUTHWESTERLY
ALONG THE SAID BORDER, A DISTANCE OF 80.0 FEET TO THE POINT OF
BEGINNING.


CONTAINING: 0.56 acres more or less.
United States of America v. .56 Acres et al. SCHEDULE
                    Case 3:20-cv-00428-DMS-KSC Document 1-6 Filed 03/06/20
                                                            D
                                                                             PageID.11 Page 1 of 1
Declaration of Taking
Case 3:20-cv-00428-DMS-KSC Document 1-7 Filed 03/06/20 PageID.12 Page 1 of 2
United States of America v. .56 Acres et
al.
                                                                                        Page 7
Declaration of Taking
                                           SCHEDULE E

                                           ESTATE TAKEN

The estate taken in the property described on Schedule C to this Declaration of Taking
is fee simple, together with any appurtenant interests in adjoining property at 404
Tecate Road, however:
    1. Reserving, for the benefit of the property commonly known as 404 Tecate Road,
       (Tax Parcel # 652-191-10) the following easements:
        a. A non-exclusive easement for vehicular ingress and egress, provided that the
           access of larger vehicles may be obstructed by removable barriers.
           Operators of larger vehicles needing to use this easement must make
           arrangements with the United States through the Office of the Port Director,
           Land Port of Entry, Tecate, California.
        b. A non-exclusive easement for pedestrian ingress and egress.


    2. Reserving for the benefit of the City of Tecate, the County of San Diego, the
       State of California, and their successors and assigns:
        a. The right of access for public safety, emergency, and maintenance vehicles,
           provided that the access of larger vehicles may be obstructed by removable
           barriers. Public agencies and their contractors needing to use this easement
           must make arrangements with the United States through the U.S. Customs &
           Border Protection, Tecate Office of the Port Director, Land Port of Entry,
           Facilities & Crossings, 405 Tecate Rd., Tecate, California.


    3. Reserving for the benefit of each affected utility system operator indicated on
       Schedule G an easement for the operation, repair, maintenance and replacement
       of existing utility facilities, provided that:
        a. The United States shall have the right to temporarily or permanently relocate
           such facilities at its own expense.
        b. If any portion of a utility easement ceases to be used to serve property not
           owned by the United States, the easement shall, at the option of the United
           States, terminate as to such portion. Should the United States decide to
           exercise this option, it will do so by giving written notice to the operator of the
           utility.


    4. Each of the easements described above is subject to the following provisions:
        a. Each easement is non-exclusive. Use of the easement must not
           unreasonably interfere with use of the property by the United States, other
           easement holders and their successors, assigns and invitees.
        b. The United States may designate routes of travel, restrict the areas of the
Case 3:20-cv-00428-DMS-KSC Document 1-7 Filed 03/06/20 PageID.13 Page 2 of 2
United States of America v. .56 Acres et
al.
                                                                                        Page 8
Declaration of Taking
             property that are available for each purpose and change the configuration and
             improvements from time to time.
        c.   All users must comply with applicable laws, rules, and regulations.
        d.   All users must follow posted signs and directions.
        e.   Parking of unattended vehicles is not a permitted use of any of the
             easements.
        f.   In the event use of an easement results in damage to improvements, the
             easement holder shall, at the discretion of the officer or agent of the United
             States having immediate jurisdiction over the easement area, properly repair
             and restore the improvements to the officer or agent’s satisfaction, or in lieu of
             such repair or replacement the easement holder shall, if so required by said
             officer or agent, pay to the United States money in an amount sufficient to
             compensate for the loss sustained by the United States by reason of damage
             to or destruction of the easement area.
Case 3:20-cv-00428-DMS-KSC Document 1-8 Filed 03/06/20 PageID.14 Page 1 of 1
United States of America v. .56 Acres et
al.
                                                                                     Page 9
Declaration of Taking
                                           SCHEDULE F

                            ESTIMATE OF JUST COMPENSATION

        The sum estimated as just compensation for the land being taken is one dollar
($1.00), to be deposited herewith in the registry of said Court for the use and benefit of
the persons entitled thereto, and substitute facilities will be provided by the United
States. The substitute facility will include the United States’ assumption of costs and
responsibility for the painting, re-striping, and signage for the shopping center parking
lot located at 404 Tecate Rd., Tecate, California, and adjacent to the portion of State
Highway 188 described in Schedule C.
Case 3:20-cv-00428-DMS-KSC Document 1-9 Filed 03/06/20 PageID.15 Page 1 of 2
United States of America v. .56 Acres et
al.
                                                                                  Page 10
Declaration of Taking
                                           SCHEDULE G

                                      INTERESTED PARTIES

       Names and addresses of the parties who have or may claim an interest in the
property are listed below. All records cited are in the San Diego County, California,
public records, unless otherwise noted:

 Interested Party                               Reference (if known)
 Unknown Heirs and/or Devisees of John          Grant deed dated February 15, 1941, and
 C Donlevy, Jr.                                 recorded February 18, 1941 at Page 134,
 [Address Unknown.]                             Book 1143.

 Unknown Heirs and/or Devisees of Clara         Grant deed dated February 15, 1941, and
 Donlevy                                        recorded February 18, 1941 at Page 134,
 [Address Unknown.]                             Book 1143.

 Barbara Jean Donlevy                           Grant deed dated February 14, 1945, and
 [Address Unknown]                              recorded December 27, 1945 at Page
                                                290, Book 2010.
 The County of San Diego                        Easement dated January 7, 1935 and
 1600 Pacific Highway                           recorded January 17, 1935 at Page 155,
 San Diego, CA 92101                            Book 374.

                                                Dedication and acceptance of State
                                                Highway 188 as disclosed on Map No.
                                                4771 and recorded on May 23, 1961 at
                                                Page 89253, Series 2, Book 1961.
 The Southern California Telephone              Easement dated February 26, 1937 and
 Company                                        recorded April 9, 1937 at Page 213, Book
 [Address Unknown]                              637.

 San Diego Gas & Electric Company               Easement dated May 26, 1939 and
 (formerly known as San Diego                   recorded June 30, 1939 at Page 183,
 Consolidated Gas & Electric Company)           Book 918.

 c/o Csc - Lawyers Incorporating Service        Easement dated April 2, 1949 and
 251 Little Falls Drive                         recorded November 1, 1949 at Page 246,
 Wilmington De 19808                            Book 3371.
 California Department of Transportation        Cal. Stats. 1972, Ch. 1216.
 District 11
 4050 Taylor Street
 San Diego, CA 92110

 S & R Razooky, LLC, a California limited       Grant Deed dated July 16, 2019 and
Case 3:20-cv-00428-DMS-KSC Document 1-9 Filed 03/06/20 PageID.16 Page 2 of 2
United States of America v. .56 Acres et
al.
                                                                            Page 11
Declaration of Taking
 liability company                         recorded July 23, 2019 as Document No.
 1911 Vista Grande Rd.                     2019-0299012.
 El Cajon, CA 92109
